NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              27-MAY-2021
                                              11:20 AM
                           NO. CAAP-18-0000704Dkt. 140 ODMR


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                        DL, Plaintiff-Appellant,
                                   v.
                         CL, Defendant-Appellee


         APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                        (FC-D NO. 16-1-1014)
              ORDER DENYING MOTION FOR RECONSIDERATION
      (By:   Ginoza, Chief Judge, Hiraoka and Wadsworth, JJ.)

          Upon review of the Motion for Clarification and
Reconsideration filed by Plaintiff-Appellant DL on May 6, 2021,1
the papers in support, and the record, it appears that:
          1.   DL moves for reconsideration of our Memorandum
Opinion filed on April 26, 2021; and
          2.   The motion presents no point of law or fact we
overlooked or misapprehended. See Rule 40(b), Hawai#i Rules of
Appellate Procedure.
          Therefore, IT IS HEREBY ORDERED that the Motion for
Clarification and Reconsideration is denied.
          DATED: Honolulu, Hawai#i, May 27, 2021.

                                         /s/ Lisa M. Ginoza
                                         Chief Judge

                                         /s/ Keith K. Hiraoka
                                         Associate Judge

                                         /s/ Clyde J. Wadsworth
                                         Associate Judge


      1
            On May 14, 2021, we entered an order suspending the time
requirement of Hawai#i Rules of Appellate Procedure Rule 40(d) and extending
the time for disposition of DL's motion until June 1, 2021.